314 So.2d 761 (1975)
Earl Lowell LASSITTER, Petitioner,
v.
Dennis WALTON, Respondent.
Earl Lowell LASSITTER, Petitioner,
v.
INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL NO. 675, Respondent.
Earl Lowell LASSITTER, Petitioner,
v.
INTERNATIONAL UNION OF OPERATING ENGINEERS, Respondent.
INTERNATIONAL UNION OF OPERATING ENGINEERS, Petitioner,
v.
Earl Lowell LASSITTER et al., Respondents.
Nos. 45810-45812, 45818.
Supreme Court of Florida.
April 30, 1975.
Rehearing Granted June 5, 1975.
Rex Conrad, Fleming, O'Bryan & Fleming, Fort Lauderdale, for petitioner.
J. Leonard Fleet, Hollywood, for respondent-Walton.
Larry Klein, Cone, Wagner, Nugent, Johnson & McKeown, West Palm Beach, and Woll, Mayer & Gold, Washington, D.C., for respondent-International Union of Operating Engineers.
Thomas J. Pilacek, Mamber, Gopman, Epstein & Foosaner, North Miami Beach, for respondent-International Union of Operating Engineers Local No. 675.

ORDER
Certiorari is granted and the decision of the Fourth District Court of Appeal 295 So.2d 634 is quashed on the basis of Rinaldi v. Aaron, 314 So.2d 762, decided by this Court today, April 30, 1975.
On consideration of the Petition for Clarification and/or Rehearing filed by International Union of Operating Engineers, it is ordered that said petition is granted, and it is further ordered:
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari, Cross-Petition for Writ of Certiorari, jurisdictional briefs and portions of the record deemed necessary to reflect jurisdiction under Florida Appellate Rule 4.5, subd. c(6), and it appearing to the Court that it is without jurisdiction, it is ordered that the Petition and Cross-Petition for Writ of Certiorari be and the same are hereby denied.
ADKINS, C.J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.

ON REHEARING GRANTED
Petitions for Certiorari are granted and the decision of the Fourth District Court of the record deemed necessary to reflect sistent with Rinaldi v. Aaron, 314 So.2d 762, decided by this Court April 30, 1975, and the cause is remanded for further proceedings consistent herewith.
It is so ordered.
ADKINS, C.J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.
The Cross-Petition for Writ of Certiorari filed in the above cases is hereby denied.
ADKINS, C.J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.